Case 4:19-cv-00430-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/19 Page 1 of 6



                                 o            iilluilil[tuilil]iluililllrufl
                                                                               ll[tilu!ilfl
                                                                                              I
                                                                                                  o
                      IN THE DISTRICT COURT IN AND FOR'I'ULSA COUNTY
                                    STATE OF OKI,AHOMA                                                                rgunb
                                                                                                      PrstRrff'
     MICHELLE GIBSON,
                                                                                                            JUr 2 5 2019
                                                           )
                                                           )                                          D_0N NEWBHRHY Court Cterk
                    Plaintiff.                             )
                                                                                                      STATE OF OKLA. TUI,SA COtiNW



     VS,
                                                           )
                                                           )              'uu -20 19- (}9s53
     CSAA GENERAL INSURANCE CO.,
                                                           )
                                                           )
                                                                                                              lihda           nfo rrlasey
     f7kla AAA INSURANCE CO.,                              )              AT'|ORNEY LIEN CLAIMED
                                                           )
                    Defendant                              )


                                                      PETITION

             COMES NOW the Plaintifl, Michelle Gibson, by and through her attorney of record,

     Daniel E. Smolen, and fbr her cause of action against Defendant CSAA General Insurance

     Company, f/k/a   AAA Insurancc Company.            states as fbllows:

                                 PAryTIES. JURISDICTION AND VBNUE

     1   .   Plaintiff at all times relevant hereto was          a resident             of Tulsa County, Oklahoma.

     2.      Defendant CSAA General Insurance Company, f/k/a AAA Insurance Company (herein                                                 c)
                                                                                                                                           Q
                                                                                                                                     B     :,'
     collectively rcfbrred to as "Defendant AAA" or "AAA"), is a foreign for profit corporationG                                           rQ
                                                                                                                                          4*


                                                                                                                                     F    rl,
                                                                                                                                          i:l
     regularly conducting business in Tulsa County,              Oklahoma.                                                                : 1.)
                                                                                                                                          .tj
                                                                                                                                     H   !)

     3.      The accident and injury that give rise to this litigation occurred in Tulsa County,                     Oklahoma.!          ..:)
                                                                                                                                         r::
                                                                                                                                         :,t)
                                                                                                                                         .,^t
                                                                                                                            +i
     4.      This Clourt has.iurisdiction and venue is proper in'I'ulsa County,                       Oklahoma.                          t!1
                                                                                                                                  ts     r-u


                                    FACTS COMMON TO ALL CLAIN'IS

     5,      Paragraphs 1-4 are incorporated herein by reference.

     6.      Onoraround April23,2018,Plaintiffwasinjuredinamotorvehicleaccidentduetothe

     negligence of a third party.

     7.      I'laintifTsustained serious bodily injury as a result of this accident.                                             EXHIBIT
                                                                                                                         it
                                                                                                                        Iog
Case 4:19-cv-00430-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/19 Page 2 of 6



                                 o                                          o

    8.        The fbrce exerled on Plaintif{'s vehicle caused severe damage to Plaintiffs vehicle.

    L         '['hc vehicle PlaintilT was operating at the time of this accident was covered under a policy


    of uninsured/underinsured motorist ("UM") coverage with AAA.

    10.       The third party responsible for this accident, Ashley Brown, had minimum liability

    insurance limits in the amount of $25,000,00, and as such, was underinsured fbr the injuries

    sustained by I'laintilif.

     II   ,   On or around June 5,2019,1)laintiff submitted a demand package to the tortfeasor's liability

    insurance carrier, State Farrn Insurance, as wcllas Defendant    AAA, recluesting that both insurance

    carriers tendcr the applicable policy limits under the respective policies, due to the nature and

    extent of Ms. Gibson 's injuries,

    12.       In response to said demand, State Farm Insurance tendered its policy limits of $25,000.00

    within just two weeks of being requested to do so.

     13,      On or arclund.lune 20,2019. Def'endarrt AAA's claims representative handling Plaintiff      s


    claim, Keith Moore, sent I'}laintit'f a letter ofl'ering an amount below the Plaintiffs total medical

    bills and stating AAA would not waive its right of subrogation as to the third-party liability

    insurance proceeds.

     14.      Mr. Moore admittedly failed to evaluate Plaintiff s medical records prior to making       an

    of'fer, then flat out refused to consider Plaintiff s surgical recommendation. Mr, Moore made no

    effurt to complete his own evaluation of Plaintifls medical condition or necessity for surgical

    intervention, and failed to schedr"rle Plaintiff fbr an Independent Medical Examination. This denial

    was not based upon any medical evidence gathered on his own.
Case 4:19-cv-00430-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/19 Page 3 of 6



                               o                                           o
     15.   Mr. Moore, acting in the coursc and scope of liis employment with Defendant AAA,          and

    acting on behalf of Defendant AAA, exhibited conduct throughout his alleged investigation and

    evaluation   of Plaintiffs LJM claim. that encompassed and embraced a pattem          and practice   of

    behavior intended to under-evaluate the amount of Plaintiff s UM claim.

     19.   'fhe behavior demonstrated by Mr. Moore in the handling of Ms. Gibson's UM claim, upon

    infbrrnation and belief that   will   be confirrned through discovery, is and was representative of a

    corporate culture and philosophy within AAA that encouraged its claim representatives to undercut

    and under-evaluate paymcnt of Oklahoma UM claims.

    20.    As of the date of this filing, Defendant AAA, by and through its agents and cmployees, has

    lailcd to conduct a reasonable investigation into the nature and extent ol'PlaintifTs injuries as a

    result of the April 23. 2018 motor vehicle accident; failed to evaluate Plaintifl's UM claim, and has

    refused to tender Plaintiff the UM insurance benefits she is so clearly owed.

                                             CAUSES OF ACTION

                                   COTINT,I: BREACH OF CONTRACT

    21.    Paragraphs 1-20 are incorporated herein by reference,

    22.    Plaintitf had a policy of unilsured/underirrsured motorist coverage with AAA on            the

    vehicle driven by her at all times relevant hereto,

    23.    That, at the time of the accident, the third party tortfeasor liable for said accident was

    underinsured.

    24.    'l'hat pursuant to the terms of the policy of insurance with AAA, this is a f-actual situation

    wherein the uninsured/underinsured motorist coverage contained in said policy with Defendant

    AAA applies to the accident involving Plaintilf.
Case 4:19-cv-00430-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/19 Page 4 of 6



                                   o                                            o
    25.         Plaintiff has requested AAA tcnderpayment under said policies and Defendant AAA              has


    lailed to tender said payment in comection with said policies. Plaintiff has performed all

    conditions precedent under the policy.

    26.         Defendant   AAA has breached      its oontract of insurance and has wholly ref'used or neglected

    to pay Plaintiff the value ol'her damages. Said f'ailure constitutes a breach of contract of said

    insurance policy, and Plaintiff is entitled to      a   judgment against Defendant AAA fbr the personal

    injuries sustained while covcred by such contract.

                                             COUNT       II: BAD FAITH
    27.         Paragraphs 1-26 are incorporated herein by reference.

     28,        Plaintilf had a policy of uninsured/underinsured motorist coverage with AAA on the

    vehicle driven by her.

    29. Plaintilf has re cluested AAA                    tender any and         all   applicable polices of

     r-rn   insured/underinsured motorist coverage,

    30.         As of the date ol'this filing, Defbndant AAA has failed to pay any monies under the

    applicable policy of insurance.

    31.         In its handling of Plaintif'fs claim for benefits under the insurancc policy, and as a matter

    ol'routine practicc in handling similar claims, Defendant AAA breached its duty to deal fairly and

     in good faith towarcls Plaintit'l'and others in the following respects:

                a.      Failing to pay Plaintiff the insurarrce bcnefits that she was entitled to under

                the policy at the time when Defendant knew, or should have known, the Plaintiff

                was entitled to those benefits;

                b.      Withholding payment of bcncfits to the Plaintiff knowing that Plaintiffs

                claim for those benefits was valid;
Case 4:19-cv-00430-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/19 Page 5 of 6



                                o                                            o
           s.        Unreasonably delaying payment of those benefits without a reasonable

           basis;

           d.        Refusing   to pay Plaintiffs claim for     reasons contrary    to the   express

           provisions of the law;

           e.        lntentiorrally and recklessly niisapplying the provisions of the insurance

           policy;

           l.        Failing to properly investigate the Plaintiffs claim for benefits;

           g         }railing to properly cvaluate the PlaintifTs medical;

           h.        Failing to adopt and implement reasonable standards fbr the prompt

           investigation and handling of claims arising under the policies including the claims

           of the Plaintifl and

           i.        Failing to attempt to act in good faith to effectuate a prompt, fair settlement

           of the Plaintiffs claim.

    32.    As a clirect result of Del'endant AAA's breach of contract and breach of the implied

    covenant o1'good faith and fair dealing, Plaintiff has suffered the loss of the insurance policy

    benef-rts, mental and emotional distress, anxiety, embarrassment, medical expenses and financial

    hardship.

                                    COUNT III. PLINITIVE DAMAGES

    33.    Paragraphs l-32 arc incorporated herein by reference.

    34.    The intentional, wanton and reckless conduct of Defendant AAA in disregard of the

    Plaintiff and othcrs is, and was, conducted with full knowledge, in that Defendant AAA knew, or

    should have known, of the severe adverse consequences of its actions upon Plaintiff and others.
Case 4:19-cv-00430-GKF-JFJ Document 2-1 Filed in USDC ND/OK on 08/05/19 Page 6 of 6



                                   o                                            o
     35.        That such acts and omissions were not only detrimental to the Plaintif'f but to the public in

     general.

     36.        Delendant   AAA   has acted irrtentionally, rnaliciously and in reckless disregard of the rights

     of the Plaintiff. As a result, the Plaintiff is entitled to recover punitive damages against Defendant

     AAA.

                WHEREFORII, based on the foregoing, Plaintiff prays that this Court grant her the relief

     sought including, but not limited to, actual damages in excess of Seventy-Five Thousand Dollars

     ($75,000.00), with interest accruing from date of filing of suit, punitive damages in excess of

     Seventy-Five Thousand Dollars ($75,000,00) and all other relief deemed appropriate by this Court.




                                                        Respcctfully submitted,



                                                        SnnolBN   & Rovrivrltt




                                                       Daniel E. Smolen, OBA #19943
                                                       Lauren Lambright, OBA #22300
                                                       701 South Cincinnati Avenue
                                                       'l'ulsa, OK74119
                                                       (e18) 58s-2667
                                                       (918) 585-2669 Fax
                                                       ilouiclrlraie::(4r$&Lca m
                                                       l.a"urcalgur bJ i gh (rr.:isrqk".s un
                                                                                   r

                                                       Attorneys .for P laintifl'
